 INTERNATIONAL UNION OF UNITED BREWERY271ConclusionIn view of our holdings above, it will not be necessary to open theballot of Sidney Dugue; and as the Petitioner has obtained a majorityof the valid votes cast, we shall certify it as the bargaining representa-tive of the employees in the appropriate unit.[The Board certified International Brotherhood of Pulp, Sulphiteand Paper Mill Workers, AFL-CIO, as the collective-bargaining rep-resentative of employees of the Employer in the unit herein foundappropriate.]InternationalUnionofUnited Brewery,Flour, Cereal, SoftDrink and DistilleryWorkers ofAmerica,AFL-CIO,and LocalNo. 366,InternationalUnion ofUnited Brewery,Flour, Cereal,Soft Drink and Distillery Workers ofAmerica, AFL-CIOandAdolph Coors Company.Case No. 30-CC S0. August 6, 1958DECISION AND ORDEROn January 6, 1958, Trial Examiner David F. Doyle issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and wereengagingin certain unfairlabor practices and recommending that they cease and desist there-fromand take certain affirmative action, as set forth in the copy ofthe Intermediate Report attached hereto.Thereafter, the Respond-ents filed exceptions to the Intermediate Report together with asupporting brief, and the General Counsel filed a memorandum insupport of the Trial Examiner's Intermediate Report.The Respond-ents alsorequested oral argument.This request is hereby deniedbecause, in our opinion, the record, the exceptions, the brief, and thememorandum adequately present the issues and the positions of theparties.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings arehereby affirmed.The Board has considered the Interme-diate Report, the exceptions, the brief, and the memorandum, and theentire record in the case and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner only to the extent thatthey are consistent herewith.'1The Intermediate Report contains certain minor misstatements and lnadvertencies,none of which affects the Trial Esanuner's ultimate conclusionsAccordingly, we notethe following correctionsThe complaint, as amended, alleges, in pertinent part, that the Respondents picketed121 &TLRB No 35 272DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Adolph Coors Company has a brewery in Golden, Colorado, anda warehouse in Denver.Before the events involved herein Coorsitself distributed beer from its Denver warehouse to retail customersin the Denver metropolitan area; independent distributors deliveredCoors beer to retailers located elsewhere in Colorado.The Respondents were engaged in a labor dispute with Coorsinvolving the renewal of a collective-bargaining agreement.In fur-therance of their position, the Respondents struck Coors.However,before its old contract expired, Coors, anticipating difficulty in thenegotiation of a renewal contract with the Respondents, had arrangedfor 6 of its independent distributors to handle the delivery of Coorsbeer in metropolitan Denver in the event the Respondents struckCoors.After the Coors drivers, in fact, went on strike, driverssupplied by the independent distributors continued the deliveries ofCoors beer in the metropolitan Denver area which had formerly beenhandled by the striking employees. In the course of their strike, theRespondents engaged in various activities at the premises of certainretail stores in Denver, which sold Coors beer to the public.TheTrial Examiner found that by virtue of those activities at the retailstores the Respondents violated Section 8 (b) (4). (A) of the Act.The Respondents urge that the purpose of their conduct at thevarious Denver retail stores was to publicize their dispute with Coors,and thereby persuade the buying public and the owners of the retailstores not to purchase Coors beer.The Respondents have, in effect,admitted that an object of their conduct was to place pressure onthe retail store owners to force them to cease using, handling, orotherwise dealing in Coors products? It is therefore necessary todetermine whether the Respondents sought to achieve that object, atleast in part, by inducing or encouraging store employees to refuseto handle goods or to perform services for their respective employers.premises of Coors' customers at Denver,Colorado,and "in the Metropolitan San Fran-cisco, California,area."The record shows that Coors beer distributor,Ray C. Imel,is located at Lafayette,Colorado,about 20 miles from Denver.Coors made arrangements with its distributors for delivery of beer to its retail cus-tomers in metropolitan Denver about a month before March 1, 1957.On May 20, 1957,the pickets'activity at the Torch Club premises consisted of oneman going"into the account" and another parading outside the premises with placards.Pahel did not remember whether pickets followed him back to Coors' Denver warehouseafter he made deliveries to retail customers on May 20, 1957.AfterMay 21, 1957,pickets "several other times"followed Pahel as he made deliveries to retail customersbetween then and July 3, 1957.On May 20,1957,when Knafelc entered the Plaza Drug premises to make a beerdelivery,the pickets "were just leaving."The "Charlie Esposito" working at the premises of Ivanhoe Drug Company was themanager of that retail store.2 At page 2 of their brief in support of exceptions the Respondents stated, "There isno question but that in the instant case the striking,employees made such direct appealsto secondary employers . . . to cease doing businesswiththe primary` employer."Thepurpose of the Respondents'activities is thus admitted. INTERNATIONAL UNION OF UNITED BREWERY273The record shows that, at various stores, the Respondents' picketsrequested store employees not to accept deliveries of Coors products.For example, on May 20, 1957, the pickets followed the substitutedriver, Knafelc, to the premises of Corona Drugstore.When Kna-felcentered the store pickets were talking to the store pharmacist.The pharmacist asked the pickets, "Can you get the rest of the,unions to back you up on this?" A picket answered "Absolutely."The pharmacist then told Knafelc, "that he wouldn't have anythingto do with Adolph Coors."However; the pharmacist decided totelephone "the boss."After making a phone call, the pharmacisttoldKnafelc, "Well, he owns the place and if he ever wants Coorsin here I guess you can bring it in." On another occasion the Re-spondents' pickets followed a truck delivering Coors beer to IvanhoeDrug Company. Two pickets asked Salesman Almy whether he"was going to accept this load of Coors Beer"; Almy did not acceptthe delivery, instead he referred the matter to the store manager.We find, accordingly, that, in furtherance of their object to forcethe retail store owners to cease handling Coors beer, the Respondentsinduced and encouraged the employees of those store owners to re-fuse to perform their normal job functions of accepting deliveries ofCoors products.The Respondents' conduct at the Denver retail stores involved an"ambulatorysitus"-that is, the trucks which were delivering Coorsbeer.TheBoard hasheld that a union's picketing of an "ambulatorysitus"at "the premisesof a secondary employer is primary," not-withstandingthe impact of such conduct on the employees of neu-tral employers;but such a holding depends upon the union's con-formity with the standards establishing lawful "ambulatory situs"picketingset out intheMoore Dry Dockcase?Consideration of thefacts of thiscase showsthat the Respondents' inducement and en-couragementof secondary employees.was..not primary activity undersuch standards.The Respondents not only stationed pickets nearthe trucksdeliveringCoors beer, but their pickets also carried picketsigns in front of store entranceswhich were not used for deliveriesof the Coors beer, and the pickets contacted employees inside thestores aswell.Thus, the Respondents' failure to limit their activityto picketing reasonably close to the, delivery trucks renders theirconduct unlawful.8 Sailors'Unionof thePacific, AFL (Moore DryDockCompany),92 NLRB 547. Thestandards,stated at page 549, are:"(a)The picketing is strictly limited to times whenthesitusof dispute is located on the secondary employer's premises;(b) at the timeof the picketing the primary employer is engaged in its normal business at thesitus;(c) the picketing is limited to places reasonably close to the location of the situs; and(d) the picketing discloses clearly that the dispute is with the primary employer."487926-59-vol.121-19 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn addition to the Respondents' assertion that their activities atthe retail stores were intended merely to publicize their dispute withCoors, the Respondents advance a number of other arguments tosupport their contention that the pickets' conduct at the retail storepremises was lawful.The Respondents contend in the first placethat the record fails to establish that any of the working personnelinside the retail shops were employees within the meaning of the Act,and, therefore, that there was no inducement or encouragement ofemployees within the meaning of Section 8 (b) (4) (A). The recordas a whole refutes the contention; indeed the minimum of recordfacts already recited in the text of this Decision bears this out.TheRespondents claim, in the alternative, that if the personnel in thestores were in fact employees: (a) the evidence does not show thatmore than 1 employee was present in any 1 store, and that induce-ment or encouragement of. a single employee does not violate 8 (b)(4) (A) ; (b) the oral appeals were made to the employees as in-dividualmembers of the general public to persuade them not toconsume Coors beer; (c) the record fails to show that any employeehad the function, in the course of his employment, to purchase beerand, therefore, could not be induced or encouraged not to performwork within the meaning of 8 (b) (4) (A) ; (d) any appeal to em-ployees was merely incidental to the respondents' primary purposeof publicizing their dispute with Coors; and (e) the Respondents'activities "were permissible under Section 8 (c) of the Act and pro-tected under the First Amendment of the Constitution."The Board has given thorough consideration to each of these alter-native contentions and finds that none has merit.Review of the con-tentions, as itemized, shows: (a) The Board and the Courts have re-jected the contention that inducement or encouragementof a seriesof single employees at various retail stores is not proscribed by8 (b) (4) (A) ;' (b) the evidence shows that the Respondents' picketsnot only asked the neutral store employees not to buy Coors beer, butalso not to accept deliveries of such beer; (c) even if factually -true,it is not crucial that particular employees in the stores did not havethe job function of buying beer for their employers, because, as just.noted in (b), the Respondents asked the neutral store employees notto accept delivery of Coors beer-a function they ordinarily performed"in the course of their employment"; (d) the Respondents appealeddirectly to the store employees, and as found hereinabove, the Re-spondents' activities involved the neutral store employees beyond theirmere presence during the propagandizing of store customers; and(e) "The general terms of Section 8 (c) appropriately give way to6 See for example,AmalgamatedMeat Cutter8 &Butcher Workmen of North America,AFL,Local 88 v.N.L. R. B. (Swift d Company,Intervenor),237 F. 2d 20(C. A., D. C.)cert.denied 352 U. S. 1015. INTERNATIONAL UNION OF UNITED BREWERY275the specific provisions of Section 8 (b) (4)," and "The prohibition ofinducement or encouragement of secondary pressure by Section8 (b) (4) (A)carriesno unconstitutional abridgment of free speech."'In their brief in support of exceptions, the Respondents themselvesrefer to their activities involving the Denver retailstores as an "entireprogram."Moreover, the record independently establishes that all ofthe Respondents' conduct at the Denver stores-while the trucks werethere delivering Coors beer-constituted a cohesive, correlated patternof conduct in support of the Respondents' "entire program."We find,accordingly, that all of the Respondents' conduct at the various Den-ver retail stores was in support of the Respondents' unlawful objectand violated Section 8 (b) (4) (A) of the Act.'2.Otterstein and Company was one of the Coors beer distributorswhich, after the Coors drivers struck, sent personnel to Denver toassistCoors in the distribution of its products to retail customers.This occurred pursuant to the above-described arrangement made byCoors in anticipation of the strike.But for Respondents' strike, suchassistancewould have been unnecessary.Otterstein's normal territory as a Coors beer distributor, was in thevicinity of Pueblo, Colorado, located about 120 miles from DenverOn May 14, 1957, representatives of the Respondents called a meetingof those Otterstein employees who remained at Pueblo and did notparticipate in the handling of Coors' struck work in Denver. In sub-stance, the Respondents' representatives requested these employees towork less diligently with respect to theirsalesof Coors beer than theynormally did.-The Trial Examiner found that Ottersteinwas a"neutral employer"with respect to its Pueblo operations, and that the Respondents' ap-peal to Otterstein's employees at the May 14 meeting violated Section8 (b) (4) (A) of the Act.We do not agree.The Court of Appeals for the Second Circuit has referred to anemployer performing the struck work of a primary employer, as,follows :'Nor are those who render such services completely uninvolved inthe primary strike.By doing the work of the primary employers International Brotherhood of Electrical Workers, Local 501,et at. V. N. L. R. B.,341U. S. 694, 704-705" Inasmuch as the record is not clear whether the tacts herein warrant applicationofBrewery and Beverage Drivers and Workers,LocalUnion No. 67,International Broth-erhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,AFL (Washing-tonCoca ColaBottlingWorks, Inc.),107 NLRB 299,enfd. 220 F.2d 380(C. A., D. C.),we do not pass upon the applicability hereto of the doctrine propounded in that case.Member Bean agrees that theMoore Dry Dockstandards were not met by the Respond-ents in this case,but he would not in any event apply the doctrine ofWashington CocaColato ambulatory picketing of "allies"such as the independent distributors here involved.7 InN. L. R B v.Business Machine and Office Appliance Mechanics Conference Board,Local459,International Union of Electrical,Radio & Machine Workers,CIO (RoyalTypewriter Co.),228 F. 2d 553, 558-559 (C.A. 2) ; see alsoDouds V. Metropolitan Fed- 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDthey secure benefits themselves at the same time that they aid theprimary employer.The ally employer may easily extricate him-self from the dispute and insulate himself from the picketingby refusing to do that work. . . .We therefore hold that anemployer is not within the protection of Section 8 (b) (4) (A)when he knowingly does work which would otherwise be done bythe striking employees of the primary employer and where thiswork is paid for by the primary employer pursuant to an arrange-ment devised and orginated by him to enable him to meet hiscontractual obligations.We find that the court's pronouncement is applicable to the factsof this case.The struck work which Otterstein performed for Coorswas the delivery of beer to retail customers.This was an extensionof Otterstein's normal business activities at Pueblo. Otterstein therebyvoluntarily became involved in the dispute which existed between theRespondents and the Coors Company.Accordingly, Otterstein be-came an "ally" of Coors, with respect to all of Otterstein's beer distri-bution business, and placed itself in the same position as Coors, theprimary employer.The Respondents' conduct at the May 14, 1957,meeting involving the Otterstein employees, therefore, had the samelegal effect as if Coors' own employees had been involved.As suchconduct would have been lawful had Coors' employees been involveddirectly, we find, that the Respondents' action at the May 14, 1957,meeting did not violate the Act."3.On July 24, 1957, the Respondents' members distributed "DON'TBUY COORS BEER" flyers in front of a tavern in Berkeley, Cali-fornia.The Respondents also advised the Coors beer distributor inBerkeley to switch to distribution of another beer.The Trial Examiner concluded that the Respondents' conduct inBerkeley violated Section 8 (b) (4) (A).We do not so find. Evenif, as the Trial Examiner found, the Respondents had an unlawfulobject when they engaged in the Berkeley activities, the record failsto establish that they used unlawful means to achieve such an object.There is no evidence tying the Berkeley, California, incident to theretail store picketing at Denver, Colorado; nor is there evidence thatemployees of any neutral employer were in any manner involved inthe Berkeley matter.Upon the record in this case, we find that theRespondents' conduct in Berkeley was no more than a general publicappeal for a consumer boycott and did not violate the Act .9eration of Architects, Engineers,Chemists and Technicians,Local 231 (Project Engi-neering Company), 75 F.Supp. 072 (D. C., N. Y.).8 SeeShopmen'sLocal Union No. -501of theInternational Association of Bridge,Structural and Ornamental Iron Workers,AFL-CIO(OliverWhyte Company, Inc.),120 NLRB 850.e Dallas General Drivers,Warehousemenc6Helpers,LocalNo.745, AFL-CIO(Asso-ciatedWholesale Grocery of Dallas,Inc.),118 NLRB 1251.Cf.Capital Service, Inc.,d/b/a Danish Maid Bakery,et at.v.N. L. R. B.,204 F.2d 848(C. A. 9). INTERNATIONAL UNION OF UNITED BREWERYTHE REMEDY277The General Counsel excepts to the Trial Examiner's failure torecommend that the Respondent International be required to postnotices at its main office and his failure to recommend that notices beposted at the premises of the neutral retail customers of Coors whereatthe Respondents engaged in their unlawful conduct, those neutralemployers willing.We find merit in these exceptions, and we shallorder that notices be posted accordingly.'°ORDERUpon the entire record in thecase,and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondents, InternationalUnion of United Brewery, Flour, Cereal, Soft Drink and DistilleryWorkers of America, AFL-CIO, and Local No. 366, InternationalUnion of United Brewery, Flour, Cereal, Soft Drink and DistilleryWorkers of America, AFL-CIO, and their respectiveofficers,repre-sentatives,agents,successors,and assigns, shall:1.Cease and desist from inducingor encouragingthe employees ofany customer of Adolph Coors Company, or of any other employerexcept those engaged in performing "struck work" for Adolph CoorsCompany, to engage in a strike or concerted refusal in the course oftheir employmentto use, manufacture,process, transport, or otherwisehandle or work on any goods, articles,materials,or commodities or toperform any services, where an object thereof is to force or require anysuch employer to cease doing business with Adolph Coors Company,or with any other person.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at their respectivebusinessoffices and meeting places inCincinnati, Ohio, and in Denver, Colorado,copies ofthe notice at-tached hereto marked "Appendix." 11Copies of the said notice, to befurnished by the Regional Director for the Seventeenth Region, shall,after being duly signed by authorized representatives of the respectiveRespondents, be posted by the Respondents immediately upon receiptthereof and be maintained by them for a period of sixty (60) consecu-tive days thereafter in conspicuous places, including all places wherenotices to their respective members are customarily posted.Reason-m Laundry,Linen Supply & Dry Cleaning Drivers Local No. 928, affiliatedwith Inter-national Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,API-CIO, et at. (Southern Service Company,Ltd.),118 NLRB 1435."In the event that this Order is enforced by a decree of a United States Court of Ap-peals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDable steps shall be taken by the Respondents to insure that the saidnotices are not altered,defaced, or covered by any other material.(b)Mail signed copies of the notice attached hereto marked "Ap-pendix" to the Regional Director for the Seventeenth Region for post-ing at the following retail stores in Denver,Colorado,in places wherenotices to their employees are customarily posted, the store ownerswilling:Torch Club;Bill'sLiquors;Unique Liquors;Frank'sLiquors;Westwood Liquors; Roth'sPool Hall;J & B Buffet; ElDorado Cafe;Solomon's Bar;J & B Market;Fillmore Drug; AlanEber Drugstore;Fifth Avenue Grill;Sam & Mug's Tavern; TenthAvenue Grill;Herb'sHideout;Sherman Plaza Drug;Corona Drug-store;Juarez Tavern;and Ivanhoe Drug Company. Copies of saidnotice, to be furnished by the Regional Director for the SeventeenthRegion, shall,after being duly signed by authorized representatives ofthe respective Respondents,be forthwith returned to the said RegionalDirector for posting by the said retail store owners.(c)Notify the Regional Director for the Seventeenth Region, inwriting, within ten (10) days from the date of this Order, what stepsthe Respondents have taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missedinsofar as it alleges that the Respondents have violated theAct otherwise than herein found.IAPPENDIXNOTICE TO ALL MEMBERS OF INTERNATIONAL UNION OF UNITEDBREWERY, FLOUR, CEREAL, SOFT DRINK AND DISTILLERY WORKERSOF AMERICA, AFL-CIO, AND LOCAL 366, INTERNATIONAL UNIONOF UNITED BREWERY, FLOUR, CEREAL, SOFT DRINK AND DISTILLERYWORKERSOF AMERICA, AFL-CIO, AND ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our members and em-ployees that :WE WILL NOT induce or encourage the employees of any cus-tomerofAdolph Coors Company, or of any other employerexcept those engaged in performing "struck work" for AdolphCoors Company, toengage ina strike or concerted refusal in thecourse of their employment to use, manufacture, process, trans-port, or otherwise handle or work on any goods, articles, mate-rials, or commodities or to perform any services, where an ob-ject thereof is to force or require any such employer to cease do- INTERNATIONAL UNION OF UNITEDBREWERY279ing businesswith Adolph Coors Company, or with any otherperson.INTERNATIONALUNION OFUNITED BREWERY,FLOUR, CEREAL,SOFT DRINK AND DISTIL-LERYWORKERS OF AMERICA,AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)LOCAL No. 366, INTERNATIONAL UNIONOF UNITED BREWERY,FLOUR, CEREAL,SOFT DRINK AND DISTILLERY WORK-ERS OF AMERICA,AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remainposted for 60 days from the datehereof,and must not be altered,defaced,or coveredby anyother material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding,brought under Section 10(b) of the Act,was duly heard atDenver,Colorado, on August 27-29, 1957, pursuant to due notice to all the parties.'The complaint, dated July 11, 1957,was based on a charge filed by the Company,and was issued by the General Counsel and duly served on the Union.The complaint alleges, in substance,that (a)on or about May 20, 1957, theUnion picketed the premises of Coors' customers at-Denver,Colorado, and Berkeley,California,and (b)on or about May14, 1957,induced and encouraged the employeesof Otterstein and Company,"not to push Coors Beer,"and that this conductconstituted unfair labor practices within the meaning of Section 8 (b) (4) (A) ofthe Act.The Union,by duly filed answers, denied the commission of unfair labor practices,attacked the sufficiency of the complaint,,and alleged that its conduct described inthe complaint was an exercise of free speech protected under the Constitution andSection 8 (c) of the Act.At the hearing all parties were represented,were afforded full opportunity to beheard,to examine and cross-examine witnesses,to introduce evidence bearing onthe issues,to argue the issues orally upon the record, and to file briefs and proposedfindings.Upon the entire record in the case, and,from my observation of the witnesses,I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANY 2The Company is a Colorado corporation,engaged in the manufacture,bottling,sale, and distribution of beer.Itsprincipal offices and brewery are located atIn this report the labor organizations named in the title are referred to individuallyas the International,or the Local, and collectively as the Union;Adolph Coors Companyas the Company or Coors, and the group of firms hereinafter described as distributors ofCoors products,as the Distributors; the General Counsel of the Board and his representa-tive at the hearing as the General Counsel ; the National Labor Relations Board as theBoard ; and the Labor Management Relations Act of 1947, as amended,as the Act.2 The findings in sections I and II of the report are based on the pleadings,a stipulationof the parties at the hearing,and uncontroverted evidence. 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDGolden,Colorado,and it has a warehouse in Denver,Colorado.The value ofproducts shipped by the Company directly topoints outside theState of Coloradoexceeds$1,000,000annually.I find that the Companyis an employer within the meaning ofSection 2 (2) ofthe Act,and is engaged in commerce within the meaning of Section2 (6) and (7)of the Act.II. THE LABOR ORGANIZATIONSIt is admitted by the pleadings,and I find, that the International and the Localare labor organizations within the meaning of Section 2 (5) of the Act. I also find,that at all times material hereto,theUnion has represented employees of theCompany in an appropriate bargaining unit, and has entered into collective-bargain-ing agreements with the Company on behalf of its members.M. THE UNFAIR LABOR PRACTICESA. Background of the controversy1.No conflicting testimonyThere is no dispute as to the facts, since the Union did not adduce any evidenceto contradict the testimony of the witnesses presented by the General Counsel. Ihave credited the testimony of those witnesses.The Unionrested on its motion todismiss the complaint for failure of the General Counsel"to prove a violation ofSection 8(b) (4) (A), either with respect to Otterstein and Company,or withrespect to the picketing of the Union in the vicinity of the retail establishmentsof Coors' customers.2.Method ofdistribution prior to thestrike of April 24Coors is a nationally known company,whose products are distributed widelyin the Western States. It owns and operatesa brewery at Golden, Colorado, whichis about 15 miles from Denver.The Companyalso operates a warehouse in thecity ofDenver.Prior to thestrike, the Company distributeditsbeer to its retailcustomers in the Denver metropolitan area, by means of its own employees whodrove company-owned trucks,operating out of the Denver warehouse.For some timeprior to the strike the Union and the Companywere parties to acollective-bargaining agreementwhich coveredan appropriate bargaining unit, com-posed of employeesat both the Golden breweryand the Denverwarehouse.Thiscontract expiredinMarch 1957.A new contractwas not agreed upon,for reasonsnot relevant to, or disclosed in, this proceeding, and on April24, 1957,the em-ployees atboth the breweryand the warehouse struck.On that date the Unionestablished picket lines at both thebrewery inGolden and the warehouse in Denver.These picketlineswere maintainedcontinuously,thereafter,including the entireperiod under examination here.Outside of Denver, the Company distributed its beer through the medium ofbeer distributing companies,each of whichhad an exclusive distributorship for adesignated geographical area.The distributorsin the Stateof Coloradowho playeda part in these events were:Ray C. Imel, Lafayette,about 10 milesfrom Denver;C & H Sales,Morrison,about 12 miles from Denver;McDoyDistributingCompany,Greeley,60 miles from Denver;George Pfalmer, Colorado Springs,about 60 milesfrom Denver;Otterstein and Company,Pueblo, about 120 milesfrom Denver;and GailJohnson,Alamoso, about200 miles from Denver.3.Method of distribution after strike of April 24It is undisputed that about I monthbefore the start of the strike,the Companymade arrangements with the distributors named above,that in the event of a strikethey would come into Denver for the purpose of delivering beer in the Denvermetropolitan area.The strike began on April 24.The Company did not deliver beer on Saturday,April 25.On the 26th,four distributors leased trucks from a truck-rental serviceand proceeded to make deliveries to Coors' draught beer customers.On the follow-ing day,the Company and the distributors executed leases,whereby the distributorsleased Coors' trucks at a rental of $10 per day per truck, and thereafter the dis-tributors effected delivery of Coors'products in the city of Denver,using 13 trucksleased from the Company.These trucks were manned by the distributors per-sonally, employees of the distributors,and Coors'supervisory employees.Pfalmerdrove a truck,and Otterstein,Johnson, Imel,and Domenico acted as helpers on INTERNATIONAL UNION OF UNITED BREWERY281other trucks.McDoy did not come into Denver himself, but sent his son andsome of his employees.Thereafter,McDoy, from Greeley, Imel from Lafayette, and C & H Sales fromMorrison, made delivery in the sections of Denver which were adjacent to theirdistributorship territories.They continued to conduct their own business fromtheir own warehouses, but also helped to supply Coors' customers in the city ofDenver.The distributors whose places of business were at a greater distance,namely, Otterstein, Pfalmer, and Johnson, took over the delivery of beer in centralDenver and the remainder of the metropolitan area.In the course of this service, the distributors collected payments for the beer whichwere turned over to Coors,who paid each distributor his usual commission oneach sale.Neither the Company nor the distributors claimed at the hearing that this arrange-ment was anything other than a temporary, informal, expedientto effect deliveryto its Denver customers during the strike.By means of this arrangement,the Company was able to service its keg andbottled beer customers in the Denver metropolitan area until approximately July12, 1957.On that date the Public Utilities Commission of the State of Coloradonotified the distributors that an investigation by the Commission disclosed that theywere transporting beer for Coors ona for-hire basis,and that the P. U. C. permitsissued to each distributor limited, its transport of beer to that which each dis-tributor owned.This development forced the Company to enter into another temporary arrange-ment with George Pfalmer on or about July 15.This arrangement need not bediscussed in this report,since the evidenceadduced bytheGeneral Counsel atthe hearing with respect to the Denver area was confined to the period priorto July 15.B. Alleged unfair labor practices1.The inducement of Otterstein's employees,the meeting of May 14, 1957Several employees of Otterstein and Company testified credibly that on May14, 1957, while working at the Otterstein warehouse at Pueblo, they were instructedby the union steward to attend a special meeting of the Union that evening in thelounge of the Hotel Whitman. The employees of Otterstein and the employeesof the Walters Brewery, both located at Pueblo, belong to Local 151 of theInternational.At 7 o'clock, the time appointed for the meeting, Chandler, a representative ofthe Union,appeared and addressed the assembled employees of Otterstein and oftheWalters Brewery. In the course of his remarks Chandler said that a labordispute existed between the Union and the Coors Brewery, and that the employeesof Coors were on strike.He said that the Union was going to go the limit to getwhat they were after.He asked the men "not to push Coors beer."He instructedthem to load their trucks and to go out on their routes, but not to push Coors beer.He said that they should "sit on the court house steps and watch the girls go by."Chandler also said that if the Union did not get what it wanted, that the Unionwould picket every Coors' distributor.He said there was a possibility that theUnion might place a picket line around the Otterstein warehouse in Pueblo, andin that event he asked them not to cross that picket line.The Otterstein employees, present at this meeting, who testified, said that onthis date they did not know that Ottersein or any of his employees were deliveringbeer for Coors in the Denver area, and that Chandler did not mention that factat the meeting.One of these witnesses, Houghton, testified in addition that hedrives the transport truck between the Coors brewery at Golden and the Ottersteinwarehouse at Pueblo.Chandler told him that if the Union put a picket line aroundthe Otterstein warehouse he was not to drive into Otterstein's. In the course ofhis daily run to the brewery at Golden, Houghton usually was accompanied byanother person who actually drove the truck across the picket line at the brewery.After it was loaded, the other person drove it out through the picket line, andHoughton drove it back to Pueblo.On this occasion, Chandler told him not todrive into Coors' brewery either.2.The picketing at retail establishmentsAs previously mentioned, from the beginning of the strike on April 24 untilMay 20, the Union had confined its picket activities to the immediate vicinity of thebrewery at Golden and the warehouse at Denvei.However on May 20, the Unionenlarged the scope of its picketing.On that day, and for approximately 3 weeks 282DECISIONSOF NATIONALLABOR RELATIONS BOARDthereafter,when the trucks left the Denver warehouse to make deliveries to retailestablishments,they were followed by one or more carloads of striking employees.The employees followed the delivery trucks to the retail outlets and picketed in thevicinity of these taverns, stores,and restaurants,for the length of time that thedelivery was being made.As a. delivery was completed and the truck moved toanother Coors retailer,the pickets followed the truck and repeated the procedure.The cars in which the strikers rode, and which they parked near the retail outletsbore placards saying,"On strike.Don't buy Coors beer.Brewery Workers LocalNo. 366,AFL-CIO."The picketing procedure was also fairly uniform..Usually apicket or pickets walked in front of the main entrance to the retail outlet wearingplacards, fashioned into sandwich boards.These placards,approximately 21h by2 feet in size,bore the following legend in large letters:TO THEBEER DRINKINGPUBLICCOORS BREWERYON STRIKEDON'T BUY COORS BEERBrewery Workers Union Local 366 AFL-CIOFor the first day or two during which the Union engaged in this type of picketing,in addition to the pickets who patrolled,some of the striking employees wouldcustomarily go into the retail outlet and pass out to patrons and employees of theoutlet pamphlets requesting support of the Union in its strike against Coors, andgiving the Union's version of the labor dispute.The largest print on these pamphletsalso stated,"Don't buy Coors Beer."The complaint names some 19 retail outlets at which this type of activity occurred.A- narration of each of these incidents would be of no particular benefit here, andwould lengthen this report unduly.However, a summary of the testimony of a fewwitnesses concerning a few typical incidents will illustrate the manner in which thispicketing was conducted.Rialto Philleo,the Denver branch manager for the Company,testified,credibly,that both before and during the strike,the employees of the Denver warehousestarted to work at 7 o'clock in the morning.He said that usually the beer truckswere loaded the night before,and that shortly after 7 o'clock the trucks departed tomake their deliveries.The trucks making draught beer deliveries,of which therewere three, usually returned to the warehouse at least once in the course of the dayfor a fresh supply of keg beer.The trucks which delivered bottled beer could takea sufficient supply so they did not return to the warehouse until close to the end ofthe workday.All drivers reported at the warehouse when they started to work andwhen they finished,or any time they returned for additional beer.Philleo said that the picketing at retail outlets began on May 20.On that day hereceived a call from one of the drivers that someone was following his truck.Philleo drove to the Torch Club,one of the Company's customers,and in a fewmoments the truck appeared there. It was followed by a pickup truck containingseveral striking employees of the Denver warehouse with whom Philleo wasacquainted.Some of the striking employees alighted from the car and went intothe account,while others put placards on themselves,and patrolled for somedistance in front of the club.The account is located on a large lot with alarge parking lot around it. It has a front and a side entrance.The truckdrove into the parking lot, to the side entrance.One of the pickets patrollednear the front entrance of the building, while another went into the account.About 1 p.in.,Philleo was at Bill'sLiquors when the striking employees droveinto the parking lot at that place.When Philleo entered Bill'sLiquors, he sawEarl Daggett,a striking employee and a representative of the Union on the negotiat-ing committee,talking to the owner of the grill.Philleo explained to the ownerthat the Company was sorry that the picketing occurred,and that they thought itwas illegal,and would try to put a stop to it.Meanwhile two other strikers, withplacards, patrolled up and down on the sidewalk in front of the entrance to thebuilding.On the next day, May 21, Philleo,accompanied by Masamori,a commercialphotographer,accompanied some drivers in the course of making deliveries.Masamori took photographs showing the location of customer buildings,the pickets,the delivery truck,and the strikers'automobile or automobiles. In the pictures,Philleo identified the pickets as members of the Union,employees of Coors who INTERNATIONAL UNION OF UNITED BREWERY283were on strike.The pictures also are illustrative of the picket signs,and how theywere worn by the pickets.3Ralph D.Pahel,Jr., the warehouse supervisor for the Company,also testifiedcredibly that during the strike he made deliveries of beer.On the afternoon ofMay 20 the truck which he drove was reloaded and he proceeded to make adelivery to Bill's Liquors.He parked in front of Bill's Liquors, and a car drivenby the strikers pulled in alongside the place in the parking lot.He recognized themen in that car as striking employees.These men got out of the car and picketedin front of the entrance to the store.When he finished that particular delivery heproceeded to the Unique Liquors on West Alameda. He parked around thecomer from the liquor store,and the same car which had followed him previouslypulled up around the corner and parked on the same street.The point where thecars were parked was about 200 feet from the entrance to the store,and aroundthe corner on the side street.The pickets left their car, and walked back andforth in front of the entrance to Unique Liquors.From that place he went toFrank'sLiquors,which is a short distance on West Alameda,followed by thepickets.Thisisa side-door delivery,so he went to the side doorand backedthe truck up to the door.The car with the pickets parked in the parking lot butthey did not leave their car.The same thing happened at Westwood Liquors atMorrison Road.The pickets followed to two more customers,but there was nopicketing at those places.When he finished covering those customers,he returned,followed by the pickets,to the warehouse.On May 21, Pahel made a delivery at Roth's Pool Hall on Morrison Road.Strikers followed him to this stop.The strikers picketed between the truck and theentrance to the cafe,a distance of about 20 feet.On several occasions in thenext 2 weeks this witness made deliveries,and was followed by pickets.On theselater occasions he stated that the pickets kept fairly close to the delivery truck.Robert, O. Gross testified that on May 20, 1957, he and an employee namedDuran made deliveries of beer from the warehouse to various retail outlets, oneof them being the J & B Buffet.He and Duran went into the cafe and Duranproceeded to the basement to check the empty kegs of beer.At this time thepickets,who had followed them from the warehouse,came in behind them andgave the man behind the bar some leaflets and talked to him for some moments.When Duran came up from the basement this man, the owner or manager, saidthat, "He'd rather not taken any beer until after the strike, because he didn't wantto hurt anybody's feelings."At that time there was a second man behind the barand another man working in the kitchen. Later that afternoon about 4 o'clock,Gross left the warehouse to make a late delivery at the El Dorado Cafe. Thepickets followed him from the warehouse as usual to the tavern.They parkedtheir car in front of the tavern and paraded up and down in front of the entrance,carrying picket placards.When he went inside to make the delivery, three picketsfollowed him in.At the time the owner and his wife were inside the tavern.Whenhe left the cafe the pickets followed him back to the warehouse.Gross testifiedthat on another occasion he made a delivery at Solomon's on Larimer Avenue.Heparked about half a block away from the entrance to the tavern, but the picketwent to the front entrance of Solomon's and picketed there while,he was making adelivery through the side door.This witness stated that the pickets followed hunevery place that he went beginning May 20 for a couple of weeks.Doyle F. Cummins testified that on May 20 while making a delivery of beerfor the Company he was followed by three strikers from the warehouse to the J & BMarket.He parked the truck in the back where they unloaded the beer.Oneof the pickets went to the front and patrolled on the sidewalk with a picket sign.Another stayed near the truck, and a third went into the store where he was engagedin delivering the beer.The man whocame in the store saidthat theywere goingto picket thetruckwhile the beer was being unloaded.The man behind the counterof the tavern then asked the picket, "Well, how come the pickets are on the sidewalk,and the truck is in the back?"The'picket made no reply but went out of the cafe.The man behind the bar told Cummins to deliver the beer.Cummins' next stop was the Fillmore Drug.Cummins did not know wheredelivery was made at this stop,so he pulled around the corner,on the FillmoreStreet side, but the pickets' car that was following parked in front of the store onEast Colfax.One of the pickets picketed near the car, and the other one entered,thedrug store and gave a pamphlet to the man who appeared to be in charge.This witness told this man that they had a delivery of Coors for him.One of theaGeneral Counsel's Exhibit No. 2-15. 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDstrikers gave this man a pamphlet, which he read and then told Cummins to bringin the beer.Cummins' next stop was the Alan Eber Drugstore on Colfax.The witness parkedthe truck on the side street, but the pickets parked in front.He delivered thebeer through the back door but the pickets continued to picket in front of the store.Edward G. Duran said that he made deliveries of beer on May 20, 1957. Thepickets picked him up at the Fifth Avenue Grill.There were three cars full ofstriking employees.He did not know the men personally but the automobiles boreplacards stating, "Don't buy Coors Beer."And the pickets whom he later sawwore the larger signs.The men got out of their cars at the Fifth Avenue Grill.Two or three went inside and passed out leaflets.Approximately three of thepickets walked up and down in front of the building. Inside the Grill a waitressand bartender were on duty.The next stop he madewas at Sam& Mugs Tavern, to which the pickets followedhim.That stop is a rear delivery, so he drove the truck to the back door.Two menpicketed in front of the tavern,and some of them stood near the truck.Duran then went to the Tenth Avenue Grill, followed by the pickets.He went inthe grill and asked the lady in charge about checking the empties.At that point oneof the drivers of the picket cars entered by the front door and asked this lady if shewas going to accept delivery on the scab beer.She replied that Coors was the brandthey sold and she would have to.When he left that stop and went back to the ware-house, the pickets followed.He said that from May 20 to the end of the month hewas followed in making practically all his deliveries.On one occasion he made a delivery at Solomon'sBar.This is a keg stop, andbecause it is on a one-way street he had to park about three quarters of a block awayand roll the barrels from the truck to the tavern.The pickets picketed right in frontof the tavern while he rolled the beer from the truck into the tavern.Inside thetavern there were three men serving drinks at the bar.On another occasion—he madea delivery to Hersh's Hideout.At that time,three cars containing 2 women and5 men followed him and as he delivered the beer these people stood in front callinghim names.On this occasion no one picketed.Finally the man who usually re-ceived deliveries of beer for the grill came out of the tavern and told the strikers toleave them alone.Frank F. Knafelc testified that on May 20 he returned to the warehouse for asecond load of beer.'When he left the warehouse and went to Sherman Plaza Drughe noticed that he was being followed by a car containing pickets.This car wasplastered with placards reading "Don't buy Coors Beer."He knew who the menwere because he had seen them many times on the picket line at the warehouse.Plaza Drug is on the corner and he stopped in about the middle of the block wherethere is a driveway.The pickets picketed in front of the store, and when he gotinside the store he noticed that there were pickets passing out handbills.Onewaitress behind the counter was reading a handbill, and Mr. Stout, the owner, wasalso reading one of the handbills.After that, Knafelc made a delivery to the CoronaDrugstore.At thisstop he parked the truck on a side street, and the pickets parkedbehind him.They all got out and one picketed in front of the store while 3 or 4went into the store.When he entered the drugstore, the pickets were talking to thepharmacist.This man asked, "Can you get the rest of the Unions to back you upon this?"The pickets said, "Absolutely."Knafelc started to walk past the men,but the pickets told him to talk to the pharmacist.The pharmacist then told Knafelcthat he would not have anything to do with Adolph Coors.However, at that point,the pharmacist said that he thought he should phone the boss and talk to him aboutaccepting Coors beer.After he made the phone call, he returned and said, "Well,if he wants the beer, I guess we have to take it."He then told Knafelc to bring inthe beer.When Knafelc asked the pharmacist to sign a receipt for the beer the manrefused.Knafelc then asked a young lady who was present and working there ifshe would sign for it.She said she didn't want anything to do with it, but finally shesigned the ticket "Corona Drug," but would not put her name on it.Atthat time there were two other persons working around the fountain servingcustomers.At this stop, the pickets patrolled outside the drugstore between thetruck and the store.Several other witnesses testified to the picketing which occurred when deliveries toretailers were being made.That testimony illustrates the same pattern of activity asshown by the above narrative.Suffice it to say that the testimony of the witnessespresented by the General Counsel is all mutually corroborative, and is all uncon-tradicted in the record.I credit it fully as to the general manner of the picketing, andas to the specific incidents of picketing. INTERNATIONAL UNION OF UNITED BREWERY2853.Testimony of secondary employeesLila F. Rhodus, a female bartender at Sam & Mugs Tavern, Denver, testified thatthe tavern was the scene of picketing during the strike.On one particular occasion,one of the pickets accosted her employer and asked him if he was going to accept thescab beer, and pickets patrolled in front of the tavern's entrance.Joe Garcia, a bartender at the Juarez Tavern, Larimer Avenue, Denver, testifiedthat around May 20 he was on duty one morning when two of Coors' striking em-ployees came into the tavern and told him that they were not picketing the place butthe trucks.They asked permission to pass out handbills, and he gave them permis-sion.On this occasion, the pickets kept close to the truck but on another occasionthey picketed in front of the tavern, although the Coors truck was parked across thestreet.Garcia said that his brother, who owned the tavern, continued to take Coorsbeer until he was subpenaed as a witness for the government in an injunction proceed-ing.At that point his brother decided to stop taking Coors beer, because, "They arebothering us too, much."Harry N. Almy testified that he is employed by the Ivanhoe Drug Company, adrugstore with a liquor department.He is the salesman in the liquor department.He testified that on an occasion in the course of the strike, the Coors truck backedinto the driveway, and pickets came in the store.The pickets asked him if he wasgoing to accept Coors beer.He told them that he didn't know, and referred themto the manager.They gave him a pamphlet and walked away. At the time thepickets came in the store, employees Charlie Esposito and Jean Blackman werepresent.Jean Blackman also testified that on this occasion she asked the picket,"What the deal was?"He replied, "Don't buy Coors beer and you'll be helping me."4.Thepicketing at Berkeley,CaliforniaKarl F. Holze, president of the Pacific Beverage Company, Oakland, California,testified credibly that his company is a distributor of Coors beer and 15 other brandsof beverages.On July 24, 1957, about 2 p. in., he went to the Bay Bridge Inn, onSan Pablo Avenue, Berkeley, California.When he reached the cafe he saw twopickets walking in front of the door.They wore picket signs saying, "Coors beer isunfair.Local 366."Holze introduced himself to the pickets, who told him thatthey were Roy Lamb and Jack McCracken, striking employees of Coors brewery.They gave Holze one of the pamphlets which they were passing out to personsentering and leaving the cafe.On the next day, July 25, Holze had two meetings with Chandler, the representa-tive of the Union previously referred to.The first meeting was in Holze's office andChandler was accompanied by Murray, president of the Bartenders Union, Oakland,by Christopher, who is an organizer for AFL-CIO, San Francisco, and Murphy whois president of the Bartenders Union Local No. 52, Oakland.Chandler and Murphytold Holze that they were forced to have a boycott on Coors beer in the area, andthat he should try to switch over his Coors account to another beer.They said thatthey would give him 1 week before they started boycotting in the San FranciscoBay Area.At a second meeting at the Leamington Hotel, Oakland, the position of theserepresentatives of the labor organizations remained the same.Concluding FindingsFrom the undisputed evidence, it is clear that at all the times relevant hereto, the'Company maintained a brewery at Golden and a warehouse at Denver, both ofwhich were picketed continuously during the strike.Despite the fact that thosepicket lines advertised its dispute with Coors, the Union picketed the premises ofCoors' retail dealers.The fact that in many instances the picketing at the retailerspremises occurred when the trucks of the Company were parked some distanceaway, discloses the true purpose of this picketing, to bring secondary pressure uponCoors by picketing the retail outlets.The Board has uniformly condemned picketing conducted at the premises ofsecondary employers when the primary employer has one or more fixed placesof business in the area which could be, and in this casewerebeing, picketed.TheBoard has condemned such secondary picketing as being violative of the Actper se.In a similar situation, inBarry Controls, Inc.,116 NLRB 1470, the Board wroteas follows:The fact that the picketing was conducted at the premises of secondaryemployers, plainly reveals that it was designed, at least in part, to induce and 286DECISIONSOF NATIONALLABOR RELATIONS BOARDencourage the employees of the secondary employers,to engage in a concertedrefusal in the course of their employment to handle Barry's freight with anobject of forcing or requiring the secondary employers to discontinue doingbusiness with Barry and that the Respondents thereby violated Section 8 (b)(4) (A) of the Act.InWashington Coca Cola Bottling Works, Inc.,107 NLRB 299, 303 enfd. 220F. 2d 380(C. A., D. C.),the "On Strike"picketing was similar to the picketinghere.The Board wrote:The Respondent advances theSchultzandMoore Dry Dockcases in defenseof the "On Strike"picketing.Unlike the instant proceeding,theSchultzcaseinvolved picketing of trucks belonging to a company engaged in the trans-portation business which had no permanent establishment where the truckscould be picketed within the State in which the labor dispute arose.Similarly,in theMoore Dry Dockcase the owners of the ship,which was the situs of-the picketing union's dispute with the ship owners, had no permanent berthwhere the union could publicize the facts concerning its dispute with the shipowners.Here the Coca-Cola plant, which the drivers enter and leave at leastfour times each day, is located in downtown Washington and was picketed bythe Respondent union from the first day of the strike.The Board has reiterated this ruling inSouthwesternMotor Transport,Inc.,115NLRB 981,W.H. Arthur Company,115NLRB 1137,andAssociated GeneralContractors, etc.,116 NLRB 461. In these cases the Board has held that thesections of the Act here under consideration proscribed all the picketing at thepremises of a secondary employer where the primary employer has a place at whichthe union can picket and thus publicize its dispute with the employer directlyinvolved therein.The conduct of Union Representative Chandler in both his address to the Otter-stein employees,and in his talks with Holze in regard to the Bay Bridge Inn Cafediscloses that the real purpose of the Union in this activity was not to acquaint the"Beer Drinking Public" with the facts of its dispute with Coors, but to bring secondarypressure upon Coors by picketing Coors' retail outlets.Thus, in the address toOtterstein'semployees,Chandler asked them"not to push Coors Beer," andinstructed them to"siton the courthouse steps and watch the pretty girls go by."His speech was clearly inducement and encouragement of employees of a secondaryemployer to engage in a strike or concerted refusal in the course of their employmentto handle goods or to perform services.The tenor of Chandler's remarks to Holze,which were reinforced by the presence and remarks of officials of affiliated unions inthe Berkeley area, disclosed the same fixed purpose,to bring pressure throughthe medium of employees upon the retail outlets of Coors for the purpose of forcingthese secondary employers to cease doing business with Coors.Viewing the evi-dence as a whole, this conduct of Chandler and his associates sheds considerablelight on the true purpose of the Union in its picketing at both Denver and Berkeley.In the light of all the evidence, I find that the Union has committed the unfairlabor practices set forth in the complaint.The Union has raised several defenses in the case which warrant some discussion.The first of these is that the acts of the unions are here permissible under Section8 (c) of the Act, which safeguards the freedom of speech,and under the FirstAmendment to the Constitution.This defense was rejected by the Supreme Courtof the United States inInternational Brotherhood of Electrical Workers, Local 501,et al. (Samuel Langer)v.N. L. R.B., 341U.S. 694.As stated by the SupremeCourt in that case: "The remedial function of §8 (c)is to protect noncoercive speechby employer and labor organization alike in furtherance of a lawful object. Itserves that purpose adequately without extending its protection to speech or picketingin furtherance of unfair labor practices such as are defined in §8 (b) (4).Thegeneral terms of § 8 (c)appropriately give way to the specific provisions of § 8 (b)(4)."The Court further stated in that case, "The prohibition of inducement orencouragement of secondary pressure by § 8 (b) (4) (A) carries no unconstitutionalabridgement of free speech."The Union also contends that the speech of its representative,Chandler, to theemployees of Otterstein,a distributor for Coors,not to push Coors beer,was per-missible because Otterstein was an ally of Coors.The record establishes that Otter-stein had been engaged in the distribution of Coors beer at Pueblo,Colorado, fora long period prior to the strike,that Otterstein's business was a separate,independententerprise,and was located 200 miles from the situs of the strike.The record estab-lishes that in the early part of the strike Otterstein loaned Coors a few employeesfor the delivery of beer in the Denver area, work formerly performed by strikers. INTERNATIONAL UNION OF UNITED BREWERY287However, itseemsclear to me that in the posture of this case Otterstein must beconsidered a neutral employer.The employees appealed to by Chandler were en-gaged in their usual occupations as employees of Otterstein at Pueblo.They werein no way involved in any struck work, in which Otterstein and a few employeesmight be engaged in Denver.The mere fact that Otterstein had loaned a fewemployees to Coors for work in Denver does not render the Otterstein operationsat Pueblo vulnerable to picketingas anally of Coors to the extent that the Unioncould induce or encourage employees of Otterstein engaged in their usual tasks torefuse to handle Coors beer.On the evidence here, I find that Otterstein andCompany wasa legalentity separate and apart from Coors, and that as far as itsPueblo operations are concerned it continued to remain thatat all times.Hence,itwas a neutral employer entitled to the protection of the Act?The Union also raises the defense that it was merely attempting to advertiseits disputeto the public.This same defense was recently rejected by the Board inDallas General Drivers, etc. (Associated Wholesale Grocery of Dallas,Inc.)118NLRB 1251. In that case the Board wrote:Contrary to the Respondent's contention, we find, as did the Trial Examiner,that the Respondent sought to achieve its objective, in part at least, through theinducement and encouragement of employees of neutral employers to refuseto handle merchandise or perform services for their employer.As indicatedabove, the picketing covered entrances to stores of Associated's customersnormally used by store employees and employees of some suppliers of thestores.This required the employees to cross the picketline inorder to go towork or make deliveries.But, astheNinthCircuitCourt of Appealsobserved:The reluctance of workers to cross a picket line is notorious.To themthe presence of theline impliesa promise that if they respond by refusingto cross it, the workers making the appeal will in turn cooperate if needarises.The converse, likewise, is implicit."Respect our picket line andwe will respect yours." In this setting the picket line is truly a formidableweapon, and one must be naive who assumes that its effectiveness residesin itsutility as a disseminator of information.It is idle to suggest that the Respondent was not aware of this normal reactionof employees to picketlines.Indeed, it appears that the Respondent resortedto this "formidable weapon" to enlist the support of employees only after itsappeal to consumers through handbill distribution and newspaper advertise-mentproved inadequate.The fact that the picketing was not successful ininducing a work stoppage or a refusal to perform services is not controlling.The significance of such conduct is that it necessarily invites employees tomake common causewith the strikers.And this is so irrespective of theliteral appeal of the legends on the picket signs. In these circumstances "Toexempt peaceful picketing from the reach of § 8 (b) (4)," as the Supreme Courtrecognized, "would be to open the door to the customarymeansof enlistingthe support of employees to bring economic pressure to bear on their employer."The Supreme Court therefore agreed with the Board in that case that peacefulpicketing for a proscribed objective was barred by Section 8 (b) (4) (A).In the present case, we too find that picketing the stores of secondary em-ployersat entrancescustomarily used by store- employees and employees ofsuppliers for the purpose of forcing the store owners to cease doing businesswith Associated, constituted inducement of employees within the meaning ofSection 8(b) (4) (A). The fact that the picketing might, in part, additionallyserve the purpose of appealing to members of the public, as the Respondenturges, cannot minimize the impact that the picketing normally has on employeesand which conduct the Act was clearly designed to reach.It is interestingto note that in theDallas General Driverscase,supra,the picketsignswere also ostensibly directed at the public.The Union also makes the argument that the evidence does not show that "em-ployees" were influenced by the picketing, pointing out that the exact status ofclerks, bartenders, and waiters was not proven, except to the extent that personsperforming that type of work were present in the retail outlets. I find no meritin that proposition.From all the evidence, it is clear that the retail outlets weremanned,as is customary in retail establishments, by a combination of personnel,' SeeDallas General Drivers, etc.(AssociatedWholesale Grocery of Dallas, Inc.),118NLRB 1251. 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDincluding both proprietors and employees.The witnesses who made the deliveriesdescribed the personnel in the retail outlets and what they were doing at the timeof the delivery.From that testimony, I deem it a fair inference, and I find, thatthey were what they appeared to be-bartenders, cooks, waiters, and that they wereemployees of the retail establishments.To require more exact proof as to thestatus of each person in the establishment as either owner or employee would beto carry the technical requirement of proof to unrealistic lengths.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the, Union set forth in section III, above, occurring in connectionwith the operations of the Company described in section I, above, have a close, inti-mate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the Union has engaged in unfair labor practices, it will berecommended that it cease and desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Upon the basis of the foregoing findings and conclusions, and upon the entirerecord in the case, I make the following:CONCLUSIONS OF LAW1.InternationalUnion of United Brewery, Flour, Cereal, Soft Drink and DistilleryWorkers of America, AFL-CIO, and Local No. 366, of the aforesaid International,herein referred to collectively as the Union, are labor organizations within the mean-ing of Section 2 (5) of the Act.-2.By inducing and encouraging employees of retail outlets of Adolph Coors Com-pany to engage in a concerted refusal to perform services for their employers, withan object of requiring the retail outlets to cease doing business with Coors, the Unionhas engaged in unfair labor practices within the meaning of Section 8 (b) (4) (A)of the Act.3.By inducing and encouraging employees of Otterstein and Company to engagein a concerted refusal to perform services for their employer, with an object ofrequiring the employer to cease doing business with Adolph Coors Company, theUnion has engaged in unfair labor practices within the meaning of Section8 (b) (4) (A) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]RockwellManufacturing Company(Du Bois Division)andInternational Union of Electrical,Radio and Machine Workers,AFL-CIO.Case No. 6-CA-1118. August 6, 1958DECISION AND ORDEROn November 22, 1957, Trial Examiner Louis Plost issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.The Trial Examiner furtherfound that the Respondent had not engaged in certain other unfairlabor practices alleged in the complaint and recommended dismissal121 NLRB No. 47.